29 So. 3d 1238 (2010)
In re Eric Fitzgerald WRIGHT, Sr.
No. 2006-OB-2395.
Supreme Court of Louisiana.
March 5, 2010.
PER CURIAM.[*]
Petitioner, Eric Fitzgerald Wright, Sr., applied to this court after the Committee on Bar Admissions declined to certify him for admission to the bar based on character and fitness concerns. On December 12, 2007, this court admitted petitioner on a conditional basis for a period of two years. In re: Wright, 06-2395 (La.12/7/07), 969 So. 2d 1250.
Prior to the expiration of petitioner's two-year conditional admission, the Office of Disciplinary Counsel ("ODC") filed a report with this court outlining two incidents which occurred in 2008 and 2009.[1] After reviewing the ODC's report, we ordered petitioner to show cause why his conditional admission should not be extended for an additional two years. Petitioner submitted a brief in response to that order.
Having reviewed petitioner's brief, we conclude continued monitoring of petitioner is appropriate. Accordingly, we will extend petitioner's conditional admission for an additional two years, commencing from the date of finality of this judgment.

DECREE
It is ordered that the conditional admission of Eric Fitzgerald Wright Sr. be and hereby is extended for an additional two years, commencing from the date of finality *1239 of this judgment. During the extended period of conditional admission, petitioner shall remain subject to all conditions listed in In re: Wright, 06-2395 (La.12/7/07), 969 So. 2d 1250.
KNOLL, J., dissents and would allow petitioner's conditional admission to expire.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.
[1]  The 2008 incident involved a charge of domestic violence. The 2009 incident arose from an altercation between petitioner and a client.